 In, the Matter,Of.SCULLY STEEL-PRODUCTS COMPANYandUNITEDSTEELWORKERS OF AMERICACase No. R-4256.Decided September 17, .1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. John F. LeBus,for the Board.Mr. John W. B. Foringer,of Chicago, Ill., for the Company.Mr. Lee Pressman,ofWashington, D. C., for the Union.Mr. Robert E. Tillman,of counsel to the Board.DECISION.ANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 20, 1942, United Steelworkers of America, herein calledtheUnion, filed with the Regional Director for the Sixth Region-(Pittsburgh, Pennsylvania) a first amended petition alleging that aquestion affecting commerce had arisen concerning the representationof-employees of Scully Steel Products Company, herein called theCompany, engaged in steel warehousing at its Waverly warehouse,,Nei,;ark, New Jersey, and requesting aii investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On July 24, 1942,the Company, the Union, and the Regional Director entered into a"STIPULATION FOR CONSENT ELECTION AND CERTIFI-,-CATION BY NATIONAL LABOR RELATIONS BOARD." OnJuly 27, 1942, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act, and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and autliorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.Pursuant to the stipulation, an election by secret ballot was con-ducted on August 26, 1942, under the direction and supervision of theRegional Director, among all employees of the Company in its44, N. L. R. B, No. 16.89 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDWaverlywarehouse,Newark, NewJersey, excluding salaried or cler-ical employees,foremen, assistant foremen, supervisors in charge ofany classes of labor, or watchmen, or guards, to determine whether ornot they desired to be representedby theUnion.On September 1,1942, the Regional Director issued andsduly, served upon the partiesan Election Report on the ballot.No objections to the conduct ofthe ballot or the Election Report have been filed by any of the parties.In his Election Report the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list-----------------------------------112Total ballots cast-----------------------------------------102Total ballots challenged-----------------------------------0Total blank ballots________________________________________0Total void ballots ----------------------------------------2Total valid votes counted---------------------------100Votes cast for United Steelworkers of America-------------97Votes cast against United Steelworkers of America----------3Upon the basis of the stipulation,the Election Report, and theentire, record in the case;the- Board makes-the, following : -FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Scully Steel Products Company, in itsWaverly warehouse,. Newark, New Jersey, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.2.All employees of the Company in its Waverly warehouse, Ne-wark, New Jersey, excluding salaried or clerical employees, foremen,assistant foremen, supervisors in charge of any classes of labor,or watchmen, or guards, constitute a unit appropriate for the purposesof -collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.3.United Steelworkers of America has been designated and selectedby a majority of the employees in the above unit as their representa-tive for the purposes of collective bargaining, and is the exclusiverepresentative of all employees in said unit within the meanin ofSection 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT IS HEREBY CERTIFIEDthat United Steelworkers of America hasbeen designated and selected by a majority of all employees of the SCULLY STEEL PRODUCTS COMPANY-91Company in its Waverly warehouse, Newark, New Jersey, excludingsalaried or clerical employees, foremen, assistant foremen, super-visors in charge of any classes of labor, or watchmen, or guards,as their representative for the purposes of collective bargaining, and-that, pursuant to Section 9 (a) of the Act, United Steelworkers of-America-is the exclusive representative of. all such-enipldyees'`for the'purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employmentMa. WM. M. LEISERSON took no part in the consideration of theabove Decision and Certification of Representatives.